Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.    On 4/6/21, Applicant amended the independent claims with new features. These new features are rejected with new citations to the same prior art.  See the prior art rejection below.  
Also, on page 10 of Applicant’s Remarks, Applicant states that Jung does not disclose a MAP or mobile access point or using the invention with mobile devices.   However, Applicant Spec discloses that the MAP can be a variety of things like wi-fi or hotspots or networks for mobile devices to connect to ([29, 30]).  And, Jung clearly discloses mobile devices connecting to a network (see mobile device and wireless networks at [24, 29, 35, 55]) including mobile devices and wi-fi networks (see wi-fi and mobile device at [64, 100]).  Hence, Jung clearly discloses these features. 
Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite detecting a geographic location; determining an advertisement campaign based on matching of the geographic location with a region of interest (ROA) associated with the advertisement campaign; determining based on the advertisement campaign a party’s advertisement; establishing communication; providing a party’s advertisement to be displayed, additional information for the party’s advertisement, and a link to an advertisement page corresponding to the party’s advertisement; and collecting user interaction information for monetization, wherein the user interaction information comprises one or more of: displaying the party’s advertisement, a user selecting the party’s advertisement, and the user visiting the advertisement page.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered a MAP, a mobile device and a cloud server.  The MAP is a mobile access point.  And, these hardware elements are considered generic elements for a mobile device that connects to the Internet.  Also, the 101 is still found to apply.  Applicant did not add an specifics about the MAP device or geographic determining beyond generic use.  The generically recited computer elements do not add a practical application or meaningful 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-10, 12-20 are not considered directed to any additional non-abstract claim elements. Dependent claims 4, 5, have a server but it is generic. Claim 6 has generic context info. Claim 7 has more specific context info but not hardware or structure on how obtained.  Claim 9 has delay network but no specifics so is considered generic.  So, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these 
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (20150120502).
Claims 1, 11.    Jung discloses a method for controlling by a mobile access point (MAP) display of information on a mobile device as follows.
Examiner notes that Applicant Spec discloses that the MAP can be a variety of things like wi-fi or hotspots or networks for mobile devices to connect to ([29, 30]).  And, Jung clearly discloses mobile devices connecting to a network (see mobile device and wireless networks at [24, 29, 35, 55]) including mobile devices and wi-fi networks (see wi-fi and mobile device at [64, 100]).  Hence, Jung clearly discloses these features. 
Jung further discloses detecting a geographic location of the MAP (see pre-positioned data processor and server and mobile device and location at [53]; also see spatial regions, mobile device and networks at [54]; determining mobile device location based on MAP location at [59] and [135]);
determining an advertisement campaign based on matching of the geographic location with a region of interest (ROA) associated with the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]); 
determining based on the advertisement campaign a party’s advertisement (see location and advertisement at [106, 135]).
Jung further discloses establishing communication by the MAP with the mobile device ([135]; Fig. 1g; also see monitoring via servers and access point and station at [100, 137, 147]);
providing, by the MAP to the mobile device, a party’s advertisement to be displayed on the mobile device, additional information for the party’s advertisement, and a link to an advertisement page corresponding to the party’s advertisement ([135, 136] and note the range of further ad info and ad response possible; note link at “[135]… a link to a website that results in payment if the link is selected”); and
collecting, by the MAP from the mobile device, user interaction information for transmission to a cloud server for monetization ([135, 136]; monetization is interpreted at payment if the link is selected at [135, 136]),

Claim 8, 18.    Jung further discloses the method of claim 1, wherein the monetization comprises processing the advertisement information to bill the party for the advertisement ([135, 136] and payment if the link is selected at [135, 136]).
Claims 10, 20.    Jung further discloses the method of claim 1, wherein: the additional information for the party’s advertisement is provided upon receiving a first user interaction from the mobile device, and a link to the advertisement page corresponding to the advertisement is provided upon receiving a second user interaction from the mobile device ([135, 136] the pop-up links, expanding ads, scrolling ads, rollover ads, etc are interpreted to read on this since multiple interactions with the ad would be necessary to get to the end of the ad and the link or further information being provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Goldhaber (5794210).
Claim 2, 12.  Jung further discloses normal ads or temporary ads [135, 136].  Jung does not explicitly disclose the method of claim 1, wherein the advertisement is one of normal advertisement or premium advertisement, wherein the normal advertisement is a temporary advertisement and the premium advertisement is a persistent advertisement.   However, based on Applicant Spec at [189], a persistent ad is an ad that require the user to dismiss or view the ad.  And, Jung discloses a pop-up ad at [135] ad during interstitial space or during page loading [135].  And, Goldhaber discloses Internet ads (Abstract) and persistent ads or ads that require the user to dismiss or view the ad (5:55-6:3).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s normal and persistent ads to Jung’s normal ads.  One would have been motivated to do this in order to better assure the user sees the ad content (as Goldhaber states).
Claim 3, 13.    Jung does not explicitly disclose the method of claim 2, comprising using rules by the MAP to determine whether to display the normal advertisement or the premium advertisement.  However, Jung discloses rules for determining prominent placement (“[42]… advertising allowance or obligation, priority processing, prominent 
placement, a discount (e.g., on a valuation of a product transaction), some 
combination thereof, or so forth.”).  And, a persistent ad is interpreted as a type of prominent placement.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s rules for ad placement and prominent placement to different types of ads presented.  One would have been 
Claim 4, 14.    Jung further discloses the method of claim 3, comprising the MAP receiving the rules from a server ([135, 136] and payment for advertising reads on rules related to presenting ads).
Claim 5, 15.    Jung further discloses the method of claim 3, comprising the MAP updating the rules with updates from a server ([135, 136]; also see server and cloud server at [31, 34, 55]).
Claim 6, 16.    Jung further discloses the method of claim 2, wherein the premium advertisement is displayed based on context information for the mobile device (see location based ad placement at [106]).
Claim 7, 17.    Jung further discloses the method of claim 6, wherein the context information comprises one or more of: physical/geographic location of the MAP (see location based ad placement at [106]; also see independent claim above).  Jung does not explicitly disclose a time of day; a day of week; an occurrence of a public event; mobility patterns of other mobile devices in a neighborhood of the mobile device; and usage by a user of the mobile device of a service provided by a service provider.  However, Jung discloses advertisements and tracking the other context info preceding ([99]) and also time tracking at ([25, 107, 159]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s ads and variety of context info to Jung’s using context info like location for ad placement decisions.  One would have been motivated to do this in order to better place ads based on context.

s 9, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Official Notice.	
Claims 9, 19.   Jung discloses the above.  Jung does not explicitly disclose the method of claim 1, wherein transmitting the user interaction information to the cloud server is via a delay tolerant network.  However, Jung discloses cloud computing and servers [31, 34] and cloud servers [55] and networks ([55]).  And, Examiner takes Official Notice that delay tolerant networks were old and well known before Applicant’s Priority date.  Delay tolerant networks were commonly used with networks before the Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add delay tolerant networks to Jung’s cloud servers and networks.  One would have been motivated to do this in order to better process data on clouds and networks.
Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morton, Papakostas [41] disclose tracking of a mobile user and ad viewing via a server or mobile access point or access point.  Also, Gerace discloses many tracking features but not the mobile device.  Also, Grossman, Aarnio, Blum, Kontogouris, Maggio, McGowan  disclose interstitial or interrupting or intermediate ads. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/13/21